Citation Nr: 1016949	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hairy cell leukemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1986 to 
October 1997.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board previously remanded this case in July 2008 for the 
scheduling of hearing before a Decision Review Officer at the 
RO.  A personal RO hearing was held in October 2008 and a 
Board hearing at the local RO before the undersigned was held 
in February 2010.  Transcripts of these proceedings have been 
associated with the claims file.  

The record was held open for 30 days until March 12, 2010 so 
that the Veteran could submit additional evidence.  
Additional evidence was submitted to the Board by the Veteran 
in March 2010 along with a waiver of RO consideration.  
However, in light of the need to remand, this evidence will 
be considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for hairy cell 
leukemia.  Specifically, the Veteran claims that his hairy 
cell leukemia is due to exposure from oil fires, pesticides, 
toxins, and depleted uranium while stationed in the Southwest 
Asia Theatre of Operations.  Specifically, the Veteran claims 
that in March 1991, he was in the area when a cache of 
weapons were blown up in Khamisiyah, Iraq releasing sarin gas 
into the air.  He also claims exposure to radiofrequency 
radiation and/or ionizing radiation.  

The National Personnel Records Center has verified that the 
Veteran served in Southwest Asia from December 1990 to April 
1991.  The evidence of record also shows that the Veteran was 
diagnosed with hairy cell leukemia in June 2003.  
Significantly, the Veteran submitted publications, which 
indicate that benzene is a known carcinogen that causes 
leukemia.  Further, another publication indicates that hairy 
cell leukemia is a chronic (slowly progressing) disease, and 
that patients may not show any symptoms for many years.  In 
March 2010, the Veteran submitted a private statement from 
his treating oncologist, but the doctor did not provide an 
etiological opinion.  Further, the Veteran has not been 
afforded a VA examination.  Thus, the Board has determined 
that the Veteran should be afforded a VA examination to 
assess the nature and etiology of his claimed hairy cell 
leukemia, to include whether such disability is related to 
his service in the Southwest Asia Theatre of Operations.  See 
3.159(c)(4); McLendon v. Nicholson, 20 Vet.App. 79 (2006).

Further, in all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses. 38 C.F.R. § 3.311(a)(1).  For 
purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, that must 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).  It does not appear that 
the development outlined in 38 C.F.R. § 3.311 has been 
accomplished. 

Lastly, the Veteran testified at the Board hearing that he 
has received continuous private treatment at S & W for his 
leukemia.  However it appears that the most recent records in 
the claims file are dated in July 2008.  In light of the need 
to remand for other matters, the RO should take appropriate 
action to obtain these records.   



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to obtain the Veteran's private 
treatment records from S & W from July 
2008 to the present. 

2.  The RO should take appropriate 
action pursuant to 38 C.F.R. § 3.311 to 
obtain a radiation dose estimate.  The 
claims file should then be referred to 
the Under Secretary of Benefits for 
further consideration in accordance 
with 38 C.F.R. § 3.311(c), including a 
request for an advisory medical opinion 
from the Under Secretary for Health, if 
found to be necessary.

3.  The RO should contact the 
appropriate entity to obtain any 
available information that would 
describe the location of the Veteran 
and/or his unit, in March 1991, and the 
proximity of that location to 
Khamisiyah, Iraq, as well as a 
description of any resulting 
chemical/gas exposure then and during 
the Veteran's entire period of service 
in Southwest Asia from December 1990 to 
April 1991

4.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his claimed hairy cell 
leukemia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file in 
its entirety, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that the Veteran's 
hairy cell leukemia is related to his 
military service, to include exposure to 
various substances such as smoke from oil 
fires as well as other confirmed exposure 
to chemical agents while serving in the 
Southwest Asia Theatre of Operations.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


